DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 21-40 as originally amended and filed on 09/09/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01 April 2013 (20130401).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 16/267,921 filed on 02/05/2019 now U.S. Patent 10,794,704 (“Parent Application”), U.S. application no. 16/267,921 is a continuation application of U.S. application no. 15/234,602 filed on 08/11/2016, now U.S Patent no. 10,240,926, U.S. application no. 15/234,602 is a continuation application of U.S. application no. 13/999,899 filed on 04/01/2014, now U.S. Patent 9,417,070, U.S. application no. 13/999,899 has Provisional application no. 61/806,969 filed on 04/01/2013 and U.S. application no. 13/999,899 has Provisional application no. 61/853,391 filed on 04/01/2013 (“Grand Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent and Grand Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent and Grand Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent and Grand Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 09/15/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: the first paragraph must be updated to reflect the issuance of related U.S. application no. 16/267,921 as U.S. Patent 10,794,704 and U.S. application no. 15/234,602 as U.S Patent no. 10,240,926.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of the independent claims 21 and 31 recite inter alia “planning a path of a vehicle” however the body of the claims fail to actually recite “planning the path”.  Because the body of the claims do not explicitly recite “planning the path” the claims are indefinite for failing to particularly point out and distinctly claim whether the preamble limiting the scope of the claim and/or is “necessary to give life, meaning and vitality to the claim” as required by MPEP 2111.02 Effect of Preamble [R-10.2019].
“The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002)”

	Amending the claims by changing the limitations “determining a flight path for the primary aircraft through the airspace based on a component of the value comprising attraction signals associated with physical characteristics of the primary aircraft.” to “planning a flight path for the primary aircraft through the airspace based on a component of the value comprising attraction signals associated with physical characteristics of the primary aircraft.” would appear to overcome this rejection.

Alternatively, amending the claims to include limitations something to the effect of “planning the path of the vehicle based on the determined flight path” would also appear to overcome this rejection.

Those claims not cited above are rejected for depending from a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5961568 A to Farahat; Ayman in view of US 20100145552 A1 to Herman; Carl R. et al. (Herman).

Regarding claims 21 and 31 Farahat teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    406
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    496
    media_image2.png
    Greyscale

and associated descriptive texts a method and system for planning a path of a vehicle through an area, the system comprising a processor (14) and a memory coupled to the processor for storing data to be processed by the processor wherein it is understood that computer 14 comprises a processor and memory as known in the art and disclosed in for example,  Col. 1, lines 5-8 and Col. 6, lines 10+:
“(2) The present invention relates generally to computerized processing methods and systems, and more particularly, to a system and computer-implemented algorithm or method for resolving air traffic conflicts. 

(40) Referring now to the FIG. 1, it illustrates an exemplary embodiment of the present system 10. The system 10 shown in FIG. 1 shows two aircraft 11 that communicate with an air traffic control system (ATC) 12 by means of a communication subnetwork 13. Each aircraft 11 has a computer 14 that implements the present method 20 or algorithm 20, and a data link 15 that transfers position and velocity information between the aircraft 11 and the ATC 12 over the communication subnetwork 13. A radar 16 is coupled to the ATC 12 and provides position and velocity information to the ATC 12 for each aircraft 11 in the vicinity of and under control of the ATC 12. The ATC 12 also has a computer 14 that implements the present method 20 or algorithm 20.”, 

the processor 14 being configured to perform the method comprising: 
modeling, within a computer memory, a selected area of flight space as a plurality of sub-areas wherein the “flight space” connotes “a twenty-four nautical mile by twenty-four nautical mile grid.” And the sub areas connote each grid “point” location as explained in Col. 6, lines 23+ and 62+;
“(41) The conflict resolution method 20 or algorithm 20 implemented in each aircraft 11 and in the ATC 12 cooperate to process position and velocity information relating to each aircraft 11 to generate a series of conflict-free maneuvers for each aircraft 11 that optimize the flight path of each respective aircraft 11 toward their respective goal positions while eliminating or minimizing the possibility of interference between the respective aircraft. The specific methodology implemented by the present conflict resolution method 20 or algorithm 20 will now be described.

(46) A series of tests were devised to test the performance of the system 10 and method 20. For simplicity, all tests are performed in two dimensions, not three. Neglecting the third dimension, an additional degree of freedom, also provides a more rigorous test of the capabilities of the system 10 and method 20. Most test scenarios were simulated on a twenty-four nautical mile by twenty-four nautical mile grid. The center of this grid was referred to as the point (12.0, 12.0). The optimal speed of most aircraft 11 were set to two hundred nautical miles an hour. For tests that involved aircraft 11 moving at different speeds, it was the speed of the aircraft 11 of greatest interest that was set to this value.”
 
associating a value (e.g. a net force of the charge and polarity) with each of the sub-areas based on a propagation of both aircraft and obstacles through the sub-areas up to a current time and into future time wherein it is understood that the “net force” connotes a value associated with each sub-area of the grid/map in for example, Col. 6, lines 40+; 
“(3) Using the potential field method, the opposing elements of goal positions and occupied positions are modeled as charges of opposite polarity. Placement of these charges forms a potential field. The gradient of this potential field at a given point represents the direction and magnitude of force exerted on a positive charge placed at that point. As a result of such forces, positive charges placed in the field move to positions of minimum potential, the positions that maximize distance from other positive charges and minimize distance to negative charges. The present invention models the air traffic conflict problem by representing positions of the aircraft 11 as positive charges and goal positions as negative charges. 


(5) Obstacles are also modeled as positive charges. Aircraft 11 are each represented by a single positive point charge, but positive charges may also be grouped to represent static obstacle regions such as restricted airspace, mountains, or hazardous weather. For a single positive charge, the potential at distance d is given by:

 (8) The repulsive force exerted by an obstacle is greatest when the distance to the obstacle is small and will fall to a small, but non-zero, value at great distances. Distant aircraft 11 pose no immediate threat, and the repulsive forces due to aircraft 11 located beyond a predefined radius, the distance of influence, are disregarded. A small distance of influence value reduces unnecessary deviation from an optimal path, and thus improves goal-reaching performance. A large distance of influence value provides increased separation between aircraft 11. The distance of influence was selected to be four times the minimum separation distance, or twenty nautical miles. For simplicity, the value of k.sub.repulse was selected to be 1.0.

(43) For each time step, and for each aircraft 11, the following operations are performed. A local goal position for the aircraft 11 is placed 21 in a potential field associated with the aircraft. The word "place" refers to locating a goal on a map, which represents the next goal destination of the aircraft 11.

(44) Attractive and repulsive forces are calculated 22 from the gradient of the potential field. A net force is calculated 23 using the calculated attractive and repulsive forces. Initial conditions of a predetermined third-order differential equation that defines the motion of the aircraft 11 are calculated 24.”.  

selecting one of the aircraft as a primary aircraft, i.e. “the aircraft 11 of greatest interest” as explained in Col. 6, lines 62+:
“(46) A series of tests were devised to test the performance of the system 10 and method 20. For simplicity, all tests are performed in two dimensions, not three. Neglecting the third dimension, an additional degree of freedom, also provides a more rigorous test of the capabilities of the system 10 and method 20. Most test scenarios were simulated on a twenty-four nautical mile by twenty-four nautical mile grid. The center of this grid was referred to as the point (12.0, 12.0). The optimal speed of most aircraft 11 were set to two hundred nautical miles an hour. For tests that involved aircraft 11 moving at different speeds, it was the speed of the aircraft 11 of greatest interest that was set to this value.”; 

 
and determining a flight path for the primary aircraft through the airspace based on a component of the value comprising attraction signals associated with physical characteristics (such as position, direction and velocity) of the primary aircraft in claims 3 and 4 and Col. 7, lines 6+:
3. A system for resolving air traffic conflicts, comprising:
an air traffic control system comprising a computer that implements a predetermined conflict resolution method;
a radar coupled to the are traffic control system that provides position and velocity information to the air traffic control system for each aircraft in the vicinity of the air traffic control system;
a communication subnetwork for communicating between aircraft and the air traffic control system; and
a plurality of aircraft that each comprise a computer that implements the predetermined conflict resolution method, and a data link for transferring position and velocity information between the aircraft and the air traffic control system over the communication subnetwork;
and wherein the conflict resolution methods employed in each aircraft and in the air traffic control system cooperate to process position and velocity information relating to each aircraft to generate a series of conflict-free maneuvers for each aircraft that optimize the flight path of each respective aircraft toward their respective destinations while eliminating or minimizing the possibility of interference between the aircraft.
4. The system of claim 3 wherein the conflict resolution method comprises the following steps:
for each aircraft:
placing a local goal position in a potential field associated with the aircraft;
calculating attractive and repulsive forces from the gradient of the potential field;
calculating a net force using the calculated attractive and repulsive forces;
calculating initial conditions of a predetermined third-order differential equation that defines the motion of the aircraft;

 “(47) The ultimate goal position of each aircraft 11 was surrounded by a capture zone, and the aircraft 11 was considered to have arrived when it was within this capture zone. The capture zones were one-tenth of the minimum separation distance, or one half nautical mile, in radius. The repulsive force due to all aircraft 11 was determined at the starting point of each aircraft 11 to permit the calculation of the derivative components of the net force. Initial accelerations were assumed to be zero. Initial speeds were assumed to be the optimal value. The time step of the algorithm 20 or method 20, analogous to the interval at which each aircraft 11 evaluates the potential field, varied with the geometry of the initial positions and the optimal speed but typically assumed values between 0.5 and 1.2 seconds. Performance of the system 10 and method 20 was evaluated using three primary criteria: separation distance, deviation from path, and capture time. The system 10 and method 20 performed well and as expected.”

While it is considered that one of ordinary skill in the art would understand that the computer of Farahat is modeling within a computer memory, Farahat does not appear to expressly disclose the computer comprises a computer memory performing the modeling.

In analogous art Herman teaches many of the claimed limitations including that it was known in for example the Figure(s) and associated descriptive texts below:


    PNG
    media_image3.png
    199
    472
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    282
    474
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    351
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    605
    504
    media_image6.png
    Greyscale

To provide a method for planning a path of a vehicle through an area in for example, the ABSTRACT:
“Systems and methods are disclosed for determining an optimal flight path for an aircraft through a region of interest. A reroute region, which provides extreme boundaries for an optimal flight path, is defined around an initial flight path for the aircraft. A plurality of subregions are defined within the reroute region. Each of the plurality of subregions represent one of a plurality of representative times at which the airplane is expected to arrive at an associated location on the initial flight path. The position of at least one threat is predicted at each of the plurality of representative times. A cost is assigned to each cell in each subregion according to the predicted position of the at least one threat source at the representative time associated with the subregion. The optimal path is determined as a path through the reroute region having a lowest total cost.”, 

the method comprising: modeling, within a computer memory 304, a selected area of flight space as a plurality of sub-areas in Fig. 4 and 8 steps 202-206 above and paras;
“[0042] FIG. 4 illustrates a method 200 for determining an optimal flight path for an aircraft through a region of interest in accordance with an aspect of the present invention. At 202, a reroute region is defined around an initial flight path for the aircraft. The reroute region provides extreme boundaries for an optimal flight path, such that all points outside of the reroute region have an infinite cost. The reroute region can be defined according to time constraints, fuel constrains, political boundaries, and geographical features within the region of interest.

[0043] At 204, a plurality of subregions are defined within the reroute region. Each of the plurality of subregions represent one of a plurality of representative times at which the airplane is expected to arrive at an associated location on the initial flight path. Essentially, each subregion can be thought of representing one time period in the total time taken to pass through the region of interest. In one implementation, subregions are defined as overlapping, such that at least one region of overlap is created is created having at least two associated representative times.

[0044] At 206, the position of at least one threat is predicted at each of the plurality of representative times. For example, the position of a given threat at a given time can be determined from the direction of travel of the threat, the known capabilities of the threat, and geographical features in the region of interest. In one implementation, the prediction of the threat position can a probability region encompassing all locations within the region of interest in which the likelihood of the threat being present exceeds a threshold value. Alternatively, multiple probability regions can be established, with a first probability region encompassing all locations within the region of interest in which the likelihood of the threat being present exceeds a first threshold value, a second probability region within the region of interest in which the likelihood of the threat being present exceeds a second threshold value, and so forth. It will be appreciated that the various probability regions can overlap or even entirely subsume one another, such that, for example, some or all points in the first probability region are also in the second probability region.

 [0048] The computer system 300 includes a processor 302 and a system memory 304. Dual microprocessors and other multi-processor architectures can also be utilized as the processor 350. The processor 302 and system memory 304 can be coupled by any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. The system memory 304 includes read only memory (ROM) 308 and random access memory (RAM) 310. A basic input/output system (BIOS) can reside in the ROM 308, generally containing the basic routines that help to transfer information between elements within the computer system 300, such as a reset or power-up.

[0049] The computer system 300 can include one or more types of long-term data storage 314, including a hard disk drive, a magnetic disk drive, (e.g., to read from or write to a removable disk), and an optical disk drive, (e.g., for reading a CD-ROM or DVD disk or to read from or write to other optical media). The long-term data storage can be connected to the processor 302 by a drive interface 316. The long-term storage components 314 provide nonvolatile storage of data, data structures, and computer-executable instructions for the computer system 300. A number of program modules may also be stored in one or more of the drives as well as in the RAM 310, including an operating system, one or more application programs, other program modules, and program data.” 

associating a value with each of the sub-areas based on a propagation of both aircraft and obstacles through the sub-areas up to a current time and into future time in for example Fig. 4 step 208 as explained in paragraph; 
“[0017] The initial cost map is provided to a threat prediction component 14 that determines a position and one or more effective ranges for one or more ground level threats. For example, a current position, velocity, and direction of travel for each threat can be provided by associated sensor systems. From these parameters, and known geographical details (e.g., road paths, obstructing terrain, etc.), a path of travel for the ground level threats can be predicted. Coupled with the known velocity, a distribution of possible locations of a given threat can be predicted at each representative time associated with one of the subregions. From this distribution and a known range or ranges of the threat, one or more regions in which it is likely the threat is present can be established for each of the representative times. 

[0038] It will be appreciated that the cost can be modified due to intervening geographical features or weather conditions that occlude the sightline from the threat to the aircraft. Similarly, the cost can be reduced when effectiveness of the threat is reduced relative to other positions within range of the aircraft. For example, when the target is at a poor angle for targeting the aircraft (e.g., substantially perpendicular to the flight path of the aircraft), its imposed cost can be reduced. It will further be appreciated that cost can be added to a given cell for other reasons as well, such as nearby geographical features or other potential hazards to the aircraft.

[0045] At 208, a cost is assigned to each cell in each subregion according to the predicted position of the at least one threat source at the representative time associated with the subregion. In other words, only the positions which the threat could assume at the representative time for a given subregion are considered in calculating costs for cells within the subregion. There can be one or more known effective ranges associated with a given threat at which the aircraft is at risk of significant damage from the threat, and at least one of these ranges can be utilized to assign a cost to a given cell within a subregion according to the predicted position of the threat and the known effective range. For example, every point in the subregion within an effective range of the defined probability region, representing an area in which the threat has a likelihood above a threshold value of being present can be assigned a particular cost value. Alternatively, every point in a the subregion within an effective range of a first probability region, representing an area in which the threat has a likelihood above a first threshold value of being present, can be assigned a first cost while every point in the subregion within an effective range of a second probability region, representing an area in which the threat has a likelihood above a second threshold value of being present, can be assigned a second cost.”; 

selecting one of the aircraft as a primary aircraft in Fig. 4 step 202 “At 202, a reroute region is defined around an initial flight path for the aircraft.”; and 
determining a flight path for the primary aircraft through the airspace based on a component of the value comprising the physical characteristics of the “starting location” of the primary aircraft as set forth in for example Fig. 4 step 210 and paragraph;
“[0046] At 210, an optimal path is determined as a path through the reroute region from a starting location to an ending location having a lowest total cost. For example, the lowest cost path can be determined by any of a Dijkstra's algorithm, a Bellman-Ford algorithm, an A* search algorithm, a Floyd-Warshall algorithm, or an algorithm based on perturbation theory. In one implementation, the optimal flight plan is constrained such that the optimal path must pass through each of the plurality of subregions.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, Herman is in the same field of planning flight paths.

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Herman is in the same field of planning flight paths and teaches an equivalent technique of inter alia processing methods.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Herman BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, i.e.  modeling and planning flight paths using a computer and memory.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of “modeling within a computer memory a selected area of flight space as a plurality of sub areas, associating a value with each of the sub-areas based on a propagation of both aircraft and obstacles through the sub-areas up to a current time and into future time; selecting one of the aircraft as a primary aircraft; and determining a flight path for the primary aircraft through the airspace based on a component of the value” as taught by both Farahat and Herman above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “modeling” of Farahat would include the ability to “model within a computer memory” as taught by Herman as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 22 and 32 and the limitations wherein associating the value comprises: 
summing up the attraction signals and offsetting the sum of the attraction signals by a repulsion signal associated with all aircraft other than the primary aircraft and the obstacles see the teachings of Farahat Claims 2 and 5 and Col. 4, lines 38+.
“(21) The five above-defined components: attractive, repulsive, repulsive normal, repulsive derivative, and repulsive derivative normal, are summed to produce a single composite force. The motion of the aircraft 11 is governed by this composite force which is defined by the following third-order differential equation:”

While not expressly relied upon for this claim, see also the obviousness of summing in the teachings of Herman with regard to summing the costs for each cell in the grid map in for example paras:
[0018] The projected positions and regions of likely threat can be provided to a cost mapping component 16 that assigns an associated cost to each of a plurality of cells within the reroute zone. In accordance with an aspect of the present invention, the cells for each subregion can be assigned according to the possible positions and effective ranges of each threat at the representative time for that region. Accordingly, each subregion is assigned its associated cost values using a different distribution of possible positions of the threat. Where multiple threat ranges are utilized, each threat range can add a different cost to the cells within the range. The final cost map will be a sum of a plurality of individual cost maps representing the plurality of subregions. From this final cost map, a route planning component 18 can determine an optimal flight plan for the aircraft. 

[0025] Once the modified distribution for the representative time has been determined for a given subregion, appropriate cost values for the subregion can be determined from the modified distribution and known effective ranges for the threat. By effective range, it is meant the range at which the threat is capable of inflicting meaningful damage on the aircraft or its occupants. It will be appreciated that multiple effective ranges can be known for a given threat based, for example, with each effective range representing the possibility of the threat inflicting significant damage on the aircraft. The cost values for the subregion can also be influenced by geographical features of the subregion and intervening terrain. For example, where a region of elevated terrain would block or hinder line of sight to a particular cell within the subregion that is within an effective range of the threat, the imposed cost for that cell can be reduced or eliminated. Further, specific types of terrain can cause a cost to be assessed or removed from a given cell. For example, where the elevation of a cell is higher than it is desirable for the aircraft to fly, a cost can be accessed to that cell. Once appropriate costs have been assigned to each subregion, the costs within overlapping regions can be averaged or summed to provide a final cost value for each cell. 

Accordingly, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 23 and 33 and the limitations wherein the repulsion signals are strongest proximate to the aircraft and the obstacles with which each of the repulsion signals are associated, and wherein a strength of the repulsion signals reduces with distance from the aircraft and the obstacles with which each of the repulsion signals are associated see the teachings of Farahat “(9) Potential, and therefore repulsive force, due to a positive charge increases as distance decreases, for all distances.”.

While not expressly relied upon for this claim, see also the obviousness of determining the “cost” of each cell in the teachings of Herman with regard to summing the costs for each cell in the grid map in for example paras:
“[0024] A cost mapper 36 determines associated cost values for each cell within the reroute region according to the expected position and range of effect of each threat. In accordance with an aspect of the present invention, the cost mapper 36 assigns the cost values individually to each subregion, with the possible position of the threat being constrained by the representative time associated with the subregion. For example, a first subregion can represent a time period centered around eight minutes into the expected flight path of the aircraft. A phase line representing the maximum distance traveled toward the flight path in eight minutes can be applied to the distribution determined by the threat prediction component. Accordingly, the universe of possible positions of the threat at the representative time, for the purpose of computing the cost values for this subregion, is limited to the possible locations of the threat eight minutes into the flight of the aircraft. 

[0026] Once each cell within the reroute region has been assigned cost, a lowest cost path for the aircraft can be determined at route optimization component 38. The route optimization performs an appropriate optimization algorithm to determine a lowest cost path for the aircraft through the reroute region. For example, the lowest cost path can be determined by any of a Dijkstra's algorithm, a Bellman-Ford algorithm, an A* search algorithm, a Floyd-Warshall algorithm, or an algorithm based on perturbation theory. Once an optimal flight plan has been determined, the flight path is provided to a pilot of the aircraft on a display 40 within the cockpit.”

Accordingly, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 24 and 34 and the limitations wherein the attraction signal is strongest proximate to the primary aircraft, and wherein a strength of the attraction signal reduces with distance from the primary aircraft see the teachings of Farahat “(9) Potential, and therefore repulsive force, due to a positive charge increases as distance decreases, for all distances.”.

While not expressly relied upon for this claim, see also the obviousness of determining the “cost” of each cell in the teachings of Herman with regard to summing the costs for each cell in the grid map in for example paras:
“[0024] A cost mapper 36 determines associated cost values for each cell within the reroute region according to the expected position and range of effect of each threat. In accordance with an aspect of the present invention, the cost mapper 36 assigns the cost values individually to each subregion, with the possible position of the threat being constrained by the representative time associated with the subregion. For example, a first subregion can represent a time period centered around eight minutes into the expected flight path of the aircraft. A phase line representing the maximum distance traveled toward the flight path in eight minutes can be applied to the distribution determined by the threat prediction component. Accordingly, the universe of possible positions of the threat at the representative time, for the purpose of computing the cost values for this subregion, is limited to the possible locations of the threat eight minutes into the flight of the aircraft. 

[0026] Once each cell within the reroute region has been assigned cost, a lowest cost path for the aircraft can be determined at route optimization component 38. The route optimization performs an appropriate optimization algorithm to determine a lowest cost path for the aircraft through the reroute region. For example, the lowest cost path can be determined by any of a Dijkstra's algorithm, a Bellman-Ford algorithm, an A* search algorithm, a Floyd-Warshall algorithm, or an algorithm based on perturbation theory. Once an optimal flight plan has been determined, the flight path is provided to a pilot of the aircraft on a display 40 within the cockpit.”

Accordingly, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 25 and 35 and the limitations wherein determining the flight path comprises determining, into future time, a series of consecutive sub-areas having one of a greatest or least value and satisfying a rule relative to flight path calculation see the teachings of the combination of Farahat and Herman above wherein it is understood that both references are determining the flight path into the future of consecutive sub-areas in the grid map having the least cost satisfying a rule of at least a minimum distance separation.  See the teachings of Farahat Col. 3, lines 44+
“(8) The repulsive force exerted by an obstacle is greatest when the distance to the obstacle is small and will fall to a small, but non-zero, value at great distances. Distant aircraft 11 pose no immediate threat, and the repulsive forces due to aircraft 11 located beyond a predefined radius, the distance of influence, are disregarded. A small distance of influence value reduces unnecessary deviation from an optimal path, and thus improves goal-reaching performance. A large distance of influence value provides increased separation between aircraft 11. The distance of influence was selected to be four times the minimum separation distance, or twenty nautical miles. For simplicity, the value of k.sub.repulse was selected to be 1.0.”

	And Herman para [0026] and Fig. 4 step 210 “lowest total cost”

Accordingly, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 26 and 36 and the limitations wherein determining the flight path is repeated in response to appearance of a new object given the Broadest Reasonable Interpretation (BRI) see the teachings of Farahat Fig. 2 and associated descriptive texts wherein it is understood that “each time step” is repeated for each aircraft and when a new object “appears” by being detected by radar 16 a new flight path is repeatedly determined in order to account for every object that is within the “vicinity” of the aircraft.  Further, Farahat teaches in Col. 3, lines 64+ “hazardous weather conditions” which would also connote the appearance of a new object since hazardous weather conditions can appear at any time and as such would cause the flight path to be redetermined to reroute the aircraft away from the hazard.
Farahat expressly teaches the invention is reactive and can handle sudden appearance of aircraft or obstacles in for example, Col. 2 lines 41+
“(14) The present invention works in a situation involving hundreds of aircraft, and is not an exponential function of the number of aircraft that are processed. The present invention also considers the fact that aircraft should travel along smooth trajectories. The present invention is also reactive, in that it can handle sudden and unexpected changes in an air traffic situation, such as the case of an aircraft or any unexpected obstacle suddenly appearing. “

	Given the BRI, it is also considered that Herman teaches “determining the flight path is repeated in response to appearance of a new object” when the new object is located in one of the plurality of subregions that is in the future flight path, i.e. “the associated representative times” of the aircraft as set forth in for example, claim 3 because the appearance of a new object in the next subregion requires determining a new flight path to account for said object:
“3. The method of claim 1, wherein defining the plurality of subregions comprises defining a plurality of overlapping subregions within the reroute region, such that at least one region of overlap is created is created having at least two associated representative times.”

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Accordingly, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 27 and 37 and the limitations wherein determining the flight path is repeated at a predetermined frequency Given the BRI see the teachings of Farahat “(13) In the present method, the following steps are performed for each time step, and for each aircraft. “ and Herman para [0043] “Essentially, each subregion can be thought of representing one time period in the total time taken to pass through the region of interest” and claim 3 above “ at least two associated representative times.” .  

While not expressly cited to disclose the claim limitations above, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claims 28 and 38 and the limitations wherein determining the flight path is repeated in response to a change in a direction, heading, or altitude of the primary aircraft given the BRI Farahat is understood to be constantly repeating the determination of the flight path for each time period which includes changes in direction, heading and altitude of the primary aircraft that are issued by the controllers when the separation distance has been violated.  Further, any change in direction, heading or altitude of the primary aircraft would be captured in determining the “starting point of each aircraft” and as such would cause the determining of the flight path to be repeated until the destination of the aircraft is reached.  See Farahat for example, only Col. 1, lines 19+:
“(4) The free flight concept promises to revolutionize air navigation. Currently, air navigation is based on waypoints, which are fixed beacons that define an airway. The aircraft is guided to its destination using a sequence of such airways. Controllers are responsible for monitoring these aircraft and assuring that each maintains a defined amount of separation from its closest neighbor. Controllers determine the probability that this separation will be violated, determine that a conflict is present, and then issue altitude, heading or velocity changes if necessary.”

Regarding claims 29 and 39 and the limitations wherein the obstacles include weather events see Farahat “weather” in Col. 3, lines 34+ and accounting for unexpected changes in Col. 2, lines 42+ above .  

Herman also teaches modifying the cost of cells due to obstacles including weather events in para [0038] above.

While not expressly cited to disclose the claim limitations above, it would have been obvious to one of ordinary skill in the art to provide the teachings of Herman to and modify the prior art of Farahat as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5961568 A to Farahat; Ayman in view of US 20100145552 A1 to Herman; Carl R. et al. (Herman) as applied to the claims above and further in view of US 20080312942 A1 to Katta; Suresh et al. (Katta).

Regarding claims 30 and 40 it is considered that the combination of Farahat and Herman teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations further comprising displaying a grid map based on the value of each of the sub areas it is considered that Farahat expressly teaches a “map” but does not expressly disclose displaying the map.  Given the BRI a “grid map” based on the value of each of the sub areas is displayed by Herman in Figures 3A-3I and 5 as explained in paras:
“[0028] FIG. 3A illustrates a first map 50 of the region of interest. In the illustrated region, a ground level threat 52 is illustrated, with a current direction of motion indicated by an associated arrow. FIG. 3B illustrates a second map 60 of the region of interest that indicates probable locations of the threat 52. 

[0040] FIG. 3I illustrates a ninth map 130 of the region of interest. In this illustration 130, cost values have been assigned to the entire reroute region 82 and an optimal flight path 132 through the region of interest has been determined. Once the cost values have been assigned, the optimal path can be determined by an appropriate route planning algorithm. The determined optimal path 132 can then be provided to a pilot on an associated display. 

[0050] A user may enter commands and information into the computer system 300 through one or more input devices 320, such as a keyboard or a pointing device (e.g., a mouse). These and other input devices are often connected to the processor 302 through a device interface 322. For example, the input devices can be connected to the system bus by one or more a parallel port, a serial port or a universal serial bus (USB). One or more output device(s) 324, such as a visual display device or printer, can also be connected to the processor 302 via the device interface 322.”.  

The combination of Farahat and Herman does not appear to expressly disclose “displaying a grid heat map based on the value of each of the sub areas.” however in analogous art Katta teaches it was known to use display a grid heat map to visualize predictions on a spatial map in for example the Figure(s) and associated descriptive texts below:
ABSTRACT “A method and system for displaying predictions on a spatial map includes using a data analyzer for analyzing heterogeneous data having a spatial component to find utilizable data and using machine learning to automatically extract relationships from the utilizable data. The extracted relationships are used to make a prediction about at least one location on the spatial map and present that prediction in an oblique or perspective view. An interface presents the prediction on the spatial map in the form of a heat map overlying a 3-D topographical map. Although the 3-D map can be shown as any form of graphical projection including an oblique projection or orthographic projection, preferably a perspective view is used. It is also preferred that the graphical projection be interactive. The heat map may be 2-D or 3-D and be selectively displayed depending on the preference of a user.”

    PNG
    media_image7.png
    699
    474
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    589
    512
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    429
    536
    media_image9.png
    Greyscale

as explained in for example paragraphs;
“[0008] An interface presents the prediction on the spatial map in the form of a heat map in accordance with one aspect of the invention. The interface also displays the prediction on a topographical 3-D map in accordance with another aspect of the invention. Where the prediction varies with time, or where numerous predictions are to be presented, the invention enables simultaneously, selectively, or serially presenting more than one prediction.

[0088] FIG. 7B is the heat map 702 overlying a spatial map 700. The heat map 702 correlates to the spatial map 700. The spatial map 700 includes shadows 728, 730, 732 and 734, which cover various regions on the spatial map 700. The shadows 728, 730, 732 and 734 are shown uniform in color, shade and cross-hatched marking, however it can be appreciated that the shadows 728, 730, 732 and 734 can also be uniquely colored, shaded, cross-hatched, or otherwise marked to more clearly correlate the spatial map 700 and the heat map 702. In this example, the various polygons 720, 722, 724 and 726 correlate with spatial map 700 shadows 728, 730, 732 and 734, respectively.

[0089] FIG. 8 is a three dimensional (3-D) heat map 800 overlying a spatial map 802. The heat map 800 has a rolling topography. The heat map 800 includes polygons 804, 806, 808, 810 and 812 that make predictions about various regions on the spatial map 802. The heat map 800 includes grid lines to aid in displaying the three dimensional nature of the heat map 800. It can be appreciated that other ways besides grid lines may be used to duly display a 3-D heat map in accordance with the present invention.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, Katta is considered as teaching an equivalent technique for displaying the sum of Farahat and the “cost” information of Herman.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Katta is considered reasonably pertinent to the particular problem with which the inventor was concerned by teaching an equivalent technique for displaying the sum of Farahat and the “cost” information of Herman using a grid heat map.
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of displaying information using a grid map and a grid heat map as taught by Herman and Katta above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the grid map of the prior art combination of Farahat and Herman would include the ability to display the information in a grid heat map as taught by Katta as known in the art.  Such a combination would provide the benefit of adding color to the regions 61-63 and “phase lines” of figures 3A-I of Herman to allow for easy identification of regions of potential conflict of the flight path.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Katta to and modify the prior art combination of Farahat and Herman as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10794704 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the planning a path of a vehicle comprising the “attraction component” in claim 2 of U.S. Patent No. US 10794704 B1.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10240926 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the planning a path of a vehicle comprising the “attraction component” in the independent claims of U.S. Patent No. US 10240926 B1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as not only teaching the state of the art at the time of filing but also what one of ordinary skill in the art would find obvious to combine with the reference above for the benefits thereof.  For example:
US 20070233338 A1 to Ariyur; Kartik B. et al. teaches, inter alia a method of forming a map of an area to be traversed by an vehicle in for example the ABSTRACT below:
“A method of implementing a plurality of unmanned vehicles over an obstacle field. The method includes obtaining a physical map of the obstacle field. Discretizing the physical map into traversable edges that avoid the obstacles, the traversable edges meeting at nodes. Replacing sections of the traversable edges that are beyond the maneuverability of the unmanned vehicles with traversable arcs. Determining traverse time parameters associated with paths through the obstacle fields, each path made up of select traversable edges and select traversable arcs and using the traverse time parameters in planning and scheduling the vehicles.”.

US 20080288164 A1 to Lewis; Michael S. et al. teaches, inter alia real time flight planning to avoid weather that has developed along a pre-planned flight path in for example the Paragraph below:
“[0042] As further shown in FIG. 4, the trajectory analyzer 110 may identify a complex improvement opportunity 320 that involves proceeding from a first waypoint 322 to a second waypoint 324 via one or more auxiliary waypoints 323. The auxiliary waypoints 323 may be displaced from a pre-planned flight path 325 by any combination of lateral and vertical displacement, and may be determined by the trajectory analyzer 110 to avoid a constraint region 330 that has developed along the pre-planned flight path 325. The constraint region 300 may include, for example, a weather cell, an SUA, a traffic congestion region, or any other type of constraint. ”.

US 20090210109 A1 to Ravenscroft; Donald Lewis teaches, inter alia the process of determining a flight path and detecting when an obstacle would be in the route in for example the Figure and Paragraph below:


    PNG
    media_image10.png
    394
    575
    media_image10.png
    Greyscale
“[0072] Block 306 represents determining whether an obstacle or obstruction occurs within the flight segment computed in block 304. An obstacle determination algorithm may perform block 306 to determine if the current flight segment (e.g., represented as an edge in the input graph) intersects one or more obstacles (e.g., represented as constraint volumes)..”.

US 20100100308 A1 to Coulmeau; Francois et al. teaches, inter alia calculating flight plans in real time using sensors in for example the ABSTRACT and Claim 1 below:
“The invention relates to a device for formulating a flight plan ensuring sufficient safety margins for a duration of a few minutes in relation to the set of flight constraints that could arise and comprising means for: detecting the surrounding moving objects (aircraft or meteorological phenomena), evaluating their type and the danger that they represent, formulating a reconfiguration flight plan ensuring a separation with these phenomena and taking best account of the constraints of the initially followed flight plan, avoiding prohibited or regulated airspaces and avoiding the surrounding relief with ad hoc operational margins.

1. Device for calculating a flight plan of an aircraft, the said flight plan making it possible to meet up with an initial flight plan, the said aircraft comprising sensors for detecting surrounding moving objects and weather sensors for detecting meteorological phenomena, the said device being wherein it comprises means for: determining parameters characterizing the moving objects detected on the basis of data originating from the sensors for detecting surrounding aircraft, determining parameters characterizing the meteorological phenomena detected, on the basis of meteorological data originating from the weather sensors, calculating prohibited zones and their evolution over time on the basis of the parameters characterizing the aircraft and the meteorological phenomena detected, the said zones defining a space where the aircraft cannot fly, calculating zones reachable by the aircraft and their evolution over time on the basis of the position of the aircraft, of data describing regulated zones prohibited to navigation, of a digital terrain model, of a list of obstacles and prohibited zones calculated, selecting a joining point meeting up with the initial flight plan situated in a reachable zone, calculating a joining flight plan for meeting up with the selected joining point.”.

US 20100114633 A1 to Sislak; David et al. teaches, inter alia “real-time” flight planning that takes into account direction, heading and altitude in for example the ABSTRACT and  Paragraphs below:
“A system and method for planning/replanning collision free flight plans in real-time (or accelerated-time) including planning individual flight plans for each flying asset, executing (or simulating) the planned individual flight plans, detecting violations of safety zones of each of the flying assets by negotiation and by other assets monitoring (radar sensing), and repairing the individual flight plans by real-time replanning.”

[0076] Referring now to FIGS. 14-16, simple search maneuvers used within a maneuver-based path-finding algorithm can include, but are not limited to including, straight flight, horizontal turn, climbing/descending, and spiral. Straight flight is basic search maneuver following a straight line. Horizontal turn is a search maneuver following a section of a circle lying in a horizontal plane. Climbing/descending is search maneuver following section of a circle lying in a vertical plane. Spiral is a climbing/descending search maneuver following a spiral. The x and y coordinates of the start and end points of the spiral search maneuver are identical, the only coordinate that differs is z (the altitude). .

US 20120083997 A1 to Meador; Suzanne Elise et al. teaches, inter alia real time  flight path planning that inter alia takes into account severe weather in for example the ABSTRACT, Figures and/or Paragraphs below:
“[0051] Flight status information 314 is dynamic, up-to-date information about the current status of individual flights. Flight status information 314 may include the position, location, altitude, and time associated with the position, location, and altitude, for a specific flight. The information in flight status information 314 may be provided directly by aircraft 302 and/or through an aircraft operations system receiving surveillance updates from aircraft 302, for example. Flight status information 314 may trigger clearance generator 306 to begin processing information to generate a clearance solution, in some advantageous embodiments. In other advantageous embodiments, clearance generator 306 may receive a request for a clearance solution from aircraft 302, an aircraft operations center, and/or air traffic control, for example. 

[0055] Clearance generator uses flight information 316 from flight object manager 308, along with environmental information 318, and trajectory predictor 320 to generate number of solutions 328. Number of solutions 328 is clearance solutions for a given flight, which is then sent to flight object manager 308. Solution 332 is an illustrative example of a clearance solution generated by clearance generator 306 and transmitted to flight object manager 308. Flight object manager 308 may then distribute solution 332 to the appropriate component within flight management environment 300 for message construction to interested parties, such as aircraft 302, other providers 304 and/or user interface 334. User interface 334 may be a user interface of the aircraft operations center, and/or air traffic control, for example. 

[0074] The process proceeds to determine whether there is severe weather on the route selected (operation 614). The route selected may be the preferred route, if determined to be available in operation 610. The route selected may be an alternate route if the preferred route is unavailable, for example. Notice of severe weather on given routes may be received from an outside component that compares the trajectory for flights with a multi-dimensional weather source. The trajectory for the flight may be accessed and/or retrieved from a trajectory predictor, such as trajectory predictor 320 in FIG. 3, in one illustrative example. This notice of severe weather may be received by the clearance generator through environmental information, such as environmental information 318 in FIG. 3, for example.

1. A method for generating an integrated aircraft clearance, the method comprising: retrieving flight information, preference information, environmental information, and constraints from a number of sources, wherein the flight information includes at least one of flight plan information, flight scheduling information, and flight status information; processing the flight information against the preference information, the environmental information, and the constraints; and generating a clearance solution for an aircraft based on the flight information, the preference information, the environmental information, and the constraints.”.

US 20120158280 A1 to Ravenscroft; Donald L. teaches, inter alia planning flight paths based on the least “cost” in for example the ABSTRACT below:
“This description provides tools and techniques for computing a route or flight plans for unmanned aerial vehicles (UAVs) or any vehicle while routing around obstacles having spatial and temporal dimensions. Methods provided by these tools may receive data representing destinations to be visited by the UAVs, and may receive data representing obstacles having spatial and temporal dimensions. These methods may also calculate trajectories spatial and temporal dimensions, by which the UAV may travel from one destination to another, and may at least attempt to compute flight plans for the UAVs that incorporate these trajectories. The methods may also determine whether these trajectories intersect any obstacles, and at least attempt to reroute the trajectories around the obstacles. These tools may also provide systems and computer-readable media containing software for performing any of the foregoing methods.

 [0017] a cost function associated with traveling between any two adjacent destinations, c(d.sub.i,d.sub.j), where d.sub.i,d.sub.j are in the set of destinations D, and 

[0018] an upper bound, B, on the cost to traverse a circuit through the destinations (e.g., a Hamiltonian Circuit (HC)), 

[0019] then algorithms described herein attempt to find the least cost HC, if it exists. The solution is the ordered HC, &lt;d.sub.1,d.sub.2, . . . d.sub.n,d.sub.1&gt; (assuming a round-trip scenario, only for the sake of this example). The cost, C, of the circuit is defined as C=sum of c(d.sub.1,d.sub.i+1), for i=1 to n-1. In round-trip scenarios, the cost of the circuit may also include the cost to return to the starting destination, c(d.sub.n,d.sub.1). C is constrained to be less than or equal to B, (i.e., C&lt;=B).”.

US 20130080043 A1 to Ballin; Mark G. et al. teaches, inter alia optimizing a flight plan based on weather in for example the figures, Paragraph and claim below:

    PNG
    media_image11.png
    442
    561
    media_image11.png
    Greyscale

“[0168] FIG. 13 illustrates the operation of the TASAR module 12 to calculate a new route for the ownship 14 to avoid a flight conflict with traffic aircraft 22 and to avoid two illustrated weather hazards. In the example, TASAR-equipped aircraft 14 was on schedule prior to movement of convective weather into its planned flight path. The aircraft was rerouted around the weather, and the extended path (initial route of 14) resulted in a delay in its predicted arrival over its next waypoint. The weather is slowly clearing out of the way, and the crew of the TASAR-equipped aircraft 14 would like to make up as much of this lost time as possible. There is traffic in proximity, and crossing traffic (22) constrains a simple direct-to-fix replanning solution. The flight crew therefore uses TAP to compute a conflict-free, weather-avoiding, path that saves flight time. The new path (new route of 14) also saves fuel, but is optimized to save time based on TAP's pilot optimization preference inputs. As noted above and as discussed in greater detail below, the TAP module 18 takes into account a wide variety of different data to calculate the new route for the ownship 14.

1. An apparatus for generating at least one flight-optimizing trajectory for a first aircraft, comprising: a receiver at least capable of receiving second trajectory information associated with at least one second aircraft; a traffic aware planner (TAP) module operably connected to the receiver to receive the second trajectory information; at least one internal input device operably connected to the TAP module on board the first aircraft to provide first trajectory information associated with the first aircraft; and a TAP application capable of calculating an optimal trajectory for the first aircraft based at least on the first trajectory information and the second trajectory information, wherein the optimal trajectory at least avoids conflicts between the first trajectory information and the second trajectory information.”.

US 20140067267 A1 to Kolbe; Dashiell Matthews et al. teaches, inter alia determining an acceptable flight plan and displaying what could be considered a grid heat map in for example the Figures and Paragraphs below:

    PNG
    media_image12.png
    656
    520
    media_image12.png
    Greyscale
 “[0018] FIG. 2 illustrates a visual representation of the terrain underlying a flight plan of an aircraft, such as the aircraft 10, which may be considered as a volume of space 50. It will be understood that the visual representation may be graphically illustrated in a variety of ways and that the visual representation may take any variety of forms including a 2D map, a 3D map, a topographical map, etc. and is not germane to embodiments of the invention and is merely being used for explanatory purposes. At least a portion of a flight plan 52 including one or more waypoints 54 has been displayed within the volume of space 50. The information forming the flight plan 52, including the information for the waypoint 54 may be provided by the pilot, one or more databases, and/or information from airline control or flight operations department. The volume of space 50 has also been illustrated as including man-made objects 56 and severe weather 58 such information may also be obtained from the pilot, one or more databases, and/or from airline control or flight operations department.

[0025] By way of non-limiting example, FIG. 5 illustrates one example of analyzing the acceptable volume of space 70 for suitable waypoint locations according to predetermined suitability criteria. More specifically various subportions of the volume of space or volumes 80 may be analyzed in a step-wise searching according to the predetermined suitability criteria. In implementation, the one or more suitability criteria may be converted to an algorithm, which may be converted to a computer program comprising a set of executable instructions, which may be executed by the controller 30 and/or the computer 40. In this way, one or more volumes may be compared to the suitability criteria and a determination may be made if the volumes 80 or a portion of the volumes 80 satisfy the suitability criteria. If so, the volumes 80 or portions of the volumes 80 may be considered suitable locations for placement of a flight plan waypoint.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221008